DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2019, 03/18/2021, and 03/19/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichani et al, U.S. Publication No. 2005/009367.

Regarding claim 1, Nicahani teaches a method for identifying a target, comprising: 

acquiring a first image and a second image (see Figure 6, different images output from 3 target volume filter 330 and paragraph [0069]), the first image and the second image each comprising a target to be determined (see paragraph [0070]); 

generating a prediction path based on the first image and the second image (see Figure 18B, which is an embodiment of tracking module 300 of Figure 6, and paragraph [0167]), both ends of the prediction path respectively corresponding to the first image and the second image (see Figure 18C, which is an embodiment of corresponder 1330 of Figure 18B, rectified image input into template matcher 1340 and paragraph [0168]. The projected position described in paragraph [0167] would be projected to the specific time the rectified image was taken in order to match targets in both images); and 

performing validity determination on the prediction path and determining, according to a determination result, whether the targets to be determined in the (see paragraph [0169]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nichani et al, U.S. Publication No. 2005/009367 in view of Kario et al, U.S. Publication No. 2019/0026568.

Regarding claim 11, Nichani teaches an apparatus for identifying a target (see Nichani Figure 6), comprising:

a processor (see paragraph [0007]) configured to: 

acquire a first image and a second image (see Figure 6, different images output from 3 target volume filter 330 and paragraph [0069]), the first image and the second image each comprising a target to be determined (see paragraph [0070]); 

(see Figure 18B, which is an embodiment of tracking module 300 of Figure 6, and paragraph [0167]), both ends of the prediction path respectively corresponding to the first image and the second image (see Figure 18C, which is an embodiment of corresponder 1330 of Figure 18B, rectified image input into template matcher 1340 and paragraph [0168]. The projected position described in paragraph [0167] would be projected to the specific time the rectified image was taken in order to match targets in both images); and 

perform validity determination on the prediction path and determine, according to a determination result, whether the targets to be determined in the first image and the second image are the same target to be determined (see paragraph [0169], wherein the validity determination is finding a candidate person at the projected location in the rectified image input into template matcher 1340 of Figure 18C).

Nichani does not expressively teach a memory for storing instructions executable by the processor.

However, Kario in a similar invention in the same field of endeavor teaches a system with a processor (see Kario Figure 1, processing unit [0034]) configured to determine a predication path of a target (see paragraph [0005]) as taught in Nichani further comprising 
(see paragraph [0039]).

Accordingly, the prior art references teach all of the claimed elements. The combination of the known elements is achieved by a known method of storing instructions for the processor in a memory connected to the processor as taught in Kario. Furthermore, all the claimed elements would continue to operate in the same manner. Specifically, this would have led to the processor of Nichani to continue to track targets. Therefore, the results would have been predictable to one of ordinary skill in the art. Based on the above findings, it would have been obvious to one of ordinary skill before the effective filing date of the invention to connect the processor of Nichani with a memory storing instructions as taught in Kario as being no more “than the predictable use of prior-art elements according to their established functions.”

Claim 20 recites similar limitations as claim 11, and is rejected under similar rationale.

Allowable Subject Matter
Claims 2-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637